Citation Nr: 0318927	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
corneal abrasions in both eyes.

2.  Entitlement to service connection for residuals of a 
right leg hamstring injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to October 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
partly from a July 2000 RO decision which denied service 
connection for a right leg hamstring injury.  The veteran 
also appeals a July 1998 RO decision which granted service 
connection and a noncompensable rating for residuals of 
injury to the eyes; he claims a higher rating.  In February 
2001, the Board remanded the claim for a compensable rating 
for disability of the eyes.  

The Board notes that a December 2002 RO decision granted 
service connection and a 0 percent rating for hepatitis C, 
and in that same month the veteran was informed of this 
decision.  In March 2003, he filed a notice of disagreement, 
seeking a higher rating for hepatitis.  A statement of the 
case on this issue was sent to him in April 2003.  However, 
to date he has not submitted a substantive appeal on this 
issue, nor has the RO certified this issue for Board review.  
In written argument submitted to the Board in July 2003, the 
veteran's representative included a discussion of the 
hepatitis rating.  However, as the appeal for a higher rating 
for hepatitis has not yet been perfected with a substantive 
appeal, the Board does not accept jurisdiction of this issue.  
The veteran and his representative are advised that, if they 
wish to perfect an appeal of this issue, they must file a 
substantive appeal with the RO by December 2003.  38 U.S.C.A. 
§ 7105 (West 2002).


FINDINGS OF FACT

1.  Service-connected residuals of injury to the eyes do not 
currently include loss of vision but are manifested by 
intermittent discomfort of the eyes and blurring of vision 
from retained foreign bodies in the conjuctiva and cornea of 
the eyes.

2.  The veteran does not have current residuals of a right 
leg hamstring injury.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of 
corneal abrasions in both eyes have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6009 
(2002).

2.  Claimed residuals of a right leg hamstring injury were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1980 
to October 1996.  His service medical records show that in 
August 1984 he suffered flashburns to his eyes after a smoke 
grenade detonated nearby.  In November 1989, he was treated 
for an injury to his right thigh after falling in a ditch.  
He complained of right hip and adductor pain.  X-rays were 
within normal limits.  The assessment was acute 
adductor/hamstring strain.  In December 1989, he was seen 
with complaints of persistent medial and posterior thigh 
pain.  He was assessed with persistent muscle pain and 
hamstring strain.  In January 1990, he was again seen with 
complaints of similar pain.  The examiner noted mild distress 
with right inner thigh tenderness.  There was no ecchymosis 
and he was neurologically intact.  The assessment was a right 
hamstring strain.  X-rays of the hips/pelvis were within 
normal limits.  Later in January 1990, he was seen for right 
knee symptoms.  In June 1993, an eye examination noted 
multiple foreign bodies of the conjunctiva and cornea of both 
eyes, and these were stable.  He was also noted to have 
hyperopic astigmatism, and his vision in both eyes was 
correctible to 20/20.  His separation examination in May 1996 
noted retropatellar pain syndrome of both knees.  The eyes 
were described as normal, and there was decreased visual 
acuity which was correctible to 20/20 in both eyes.  

In December 1996, the veteran filed his claim for service 
connection for residuals of burn injury of the eyes.

In January 1997, the veteran was given a VA examination.  He 
reported that he suffered a flash burn injury to his face and 
hands in 1984, and was hospitalized for several days.  He 
stated that he had recently been prescribed bifocals.  He 
reported no continuing eye pain and no difficulty seeing with 
his corrected vision.  On physical examination, his pupils 
were equal, round, and reactive to light and accommodation.  
Extraocular muscles were intact, and the cornea was normal in 
both eyes.  Funduscopic examination was within normal limits 
with no abnormalities noted.  Gross evaluation of vision was 
unremarkable.  He complained of bilateral knee pain; there 
was some tenderness about the patellas; and the impression 
was retropatellar pain syndrome by history.

VA outpatient treatment records from September 1998 note the 
veteran being seen for eye strain.  His eyelids and eyelashes 
were clear.  There were several small foreign bodies without 
stain in his conjunctiva and cornea.  His iris, lens, and 
macula were clear.  His vessels were normal.  His vitreous 
was clear and his periphery was intact bilaterally.  The 
assessment was compound hypermetropic astigmatism/presbyopia 
with multiple small foreign bodies in the conjunctiva and 
cornea bilaterally.

In September 1998, the veteran was given a VA eye 
examination.  In his right eye, he had uncorrected vision of 
20/40 at a distance and 20/40 near, and corrected vision of 
20/20 at a distance and 20/20 near.  In his left eye, he had 
uncorrected vision of 20/30 at a distance and 20/40 near, and 
corrected vision of 20/20 at a distance and 20/20 near.  
There was no diplopia in any field of gaze, and there was no 
visual field defect by confrontation.  Slit lamp examination 
revealed multiple small foreign bodies without staining in 
the cornea and conjunctiva of each eye.  The rest of the 
anterior segment was normal.  On dilated fundus examination, 
there was absence of disease to the retina and the other 
posterior structures of the eyes.  Other testing showed the 
extraocular motilities to be full, and the pupils reactive to 
light with no afferent papillary defect.  Eye pressure by 
applanation was 15 mm in each eye.  The examiner's diagnoses 
were compound hyperoptic astigmatism, and multiple small 
foreign bodies in the conjunctiva and cornea of each eye.

In April 1999, the veteran submitted his claim for service 
connection for residuals of a right leg hamstring injury.

In February 2000, the veteran was given another VA eye 
examination.  He reported that his eyes were always tired, 
strained, and painful.  He said the pain was intermittent, 
throbbing, occurred several times a week, lasted for a few 
hours, and was relieved by sleep.  He reported that using his 
eyes seemed to cause pain, and that he was occasionally 
nauseous.  He denied experiencing flashes, floaters, or other 
signs.  His right eye uncorrected visual acuity was 20/30 
near, and 20/30 far.  Right eye corrected vision was 20/20 
both near and far.  Left eye uncorrected visual acuity was 
20/50 near, and 20/25 far.  Left eye corrected vision was 
20/20 both near and far.  He had no complaints of diplopia, 
and extraocular muscle function appeared intact.  Cover 
testing at near showed an exophoria of 8 prism diopters.  
Confrontational fields were full.  Pupils were equal, round, 
5 mm in the dark, and 4 mm in the light.  There was no 
afferent pupillary defect.  Near point of conversion was to 
the nose.  The retina was dry.  There was a diopter and a 
half more of hyperopia which he did not accept.  Cycloplegic 
refraction revealed 2 diopters more of hyperopia which 1 
cycloplegic he did accept.  Biomicroscopy of the anterior 
segments showed the lids and lashes to have a small amount of 
blepharitis.  Conjunctivae had some small foreign bodies 
present, and corneas had some small refractile foreign bodies 
and small scars, most of them off the central axis.  The 
anterior chamber was quiet.  The iris was flat.  The lens was 
clear.  Goldmann tonometry showed the pressures to be 14 mm 
in the right eye and 15 mm in the left eye.  Dilated fundus 
examination showed a cup-to-disc ratio of 40% with the optic 
nerves being pink and having healthy tissue.  The macula was 
flat and clear, and the vitreous was clear.  The periphery 
showed no holes, rips, or tears.  The examiner's impressions 
were visual fields full to confrontation, small corneal scars 
and foreign bodies off axis (currently not affecting vision), 
and hyperopic presbyopia, best corrected to 20/20 
bilaterally.  It was noted that the veteran was a latent 
hyperop who currently did not accept a higher prescription 
than what he wore.  This was consistent with his complaints 
of a throbbing pain after using his eyes and at the end of 
the day.  It was indicated that he might need an increase in 
the power of his glasses as he got older.

In February 2000, the veteran was given a VA joints 
examination.  Regarding his right leg hamstring, he stated 
that in 1988 he was looking for a soldier at night and 
tripped and stretched his hamstring.  He said he experienced 
pain in the back of his hip and thigh.  He reported that he 
was seen in the clinic and was given an analgesic and told 
that he had overstretched his hamstring.  He said his pain 
subsided with medication, but he currently felt some 
tightness in his hip with strain.  Physical examination 
showed normal lower extremities and normal range of motion, 
with no muscle weakness or tightness and normal strength.  
The examiner's impression was a history of right leg 
hamstring strain with no significant finding on physical 
examination.

In a letter dated in August 2000, Dr. Pamela Snavely-Dickow 
stated that she had seen the veteran for an eye examination.  
He reported extreme dryness and sandiness in his eyes, as 
well as a throbbing pain in both eyes.  Aided visual acuities 
were measured at 20/20 bilaterally.  Pupils were equal, 
round, and reactive to light with no afferent pupillary 
defect.  Ocular motility and confrontational fields were 
full.  Color testing was normal.  Biomicroscopy revealed 
multiple punctate opacities in each eye.  Some were in the 
stromal layer while others had surfaced forming microscopic 
dot corneal abrasions.  He had bilateral nasal and temporal 
pingueculae.  Intraocular pressures were 15 mm bilaterally by 
Goldman Applanation tonometry.  Dilated fundus examination 
revealed normal optic nerve heads with a cup-to-disc ratio of 
.25/.25 bilaterally.  Retinal vasculature and maculae were 
clear bilaterally.  Peripheral retina revealed no signs of 
holes, tears, or detachments bilaterally.  The examiner's 
impressions were compound hyperopic astigmatism with early 
presbyopia bilaterally and multiple corneal punctate 
opacities bilaterally for which he suffered periodic corneal 
erosions.  These corneal opacities were indicated to be the 
result of the in-service explosion.

In May 2002, the veteran was given a VA muscles examination.  
He stated that he suffered a hamstring injury during service 
which required physical therapy and use of an immobilizer.  
He reported irritation in his right leg when lifting.  He 
said that his right posterior thigh was more symptomatic than 
his left.  Physical examination findings pertained to a low 
back condition.  A May 2002 neurological examination noted 
complaints of a low back condition with radiating pain and 
numbness in the legs, although radicular symptoms could not 
be found objectively.

In May 2002, the veteran was again given a VA eye 
examination.  He reported eye strain, pain, blur, and 
discomfort approximately two to three times a week for a 
period of one to six hours each time.  He used lubricants for 
comfort.  His uncorrected visual acuity in both eyes was 
20/30 at a distance and 20/40 near.  His corrected visual 
acuity in both eyes was 20/20 both at a distance and near.  
There was no diplopia in any field of gaze, and no visual 
field defect by confrontation.  By slit lamp examination his 
lids and and lashes were clear.  The conjunctiva and cornea 
of each eye had multiple small foreign bodies and foreign 
body scars worse in the left eye.  The anterior chamber was 
deep and quiet and the iris and lens were clear.  Dilated 
fundus examination showed no disease of the retina or other 
posterior structures of the eyes.  Other testing showed the 
extraocular motilities to be full and the pupils to be 
reactive to light with no afferent pupillary defect.  Eye 
pressure by applanation was 14 mm bilaterally.  The 
examiner's diagnosis was multiple foreign bodies and foreign 
body scars to the conjunctiva and cornea with the left eye 
being worse than the right.  This was indicated as likely 
being the cause of the veteran's intermittent discomfort and 
blur.

A number of other medical records in recent years refer to 
right knee symptoms, as well as a low back disorder with 
complaints of pain and numbness radiating into the legs 
(including the right leg).  The veteran has several 
established service-connected conditions, including a right 
knee disorder (rated 10 percent) and a low back disorder 
(rated 40 percent).  The recent medical records do not show a 
separate right hamstring disability.

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

1.  Residuals of corneal abrasions in both eyes

The veteran seeks a compensable rating for residuals of 
corneal abrasions in both eyes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.    

Conditions which are not specifically listed in the rating 
schedule may be rated by analogy to other conditions.  
38 C.F.R. § 4.20.  

The rating schedule lists various eye conditions, including 
unhealed eye injury, which in chronic form are to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 eprcent 
during continuance of active pathology; the minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009.

The veteran's eyes were injured during service when a smoke 
grenade exploded.  Medical records since then note the 
presence of retained foreign bodies in the eyes, although 
there is no related loss of vision.  Even if the veteran's 
diminished visual acuity were related, such visual acuity 
would be rated noncompensable, as vision in both eyes is 
correctible to 20/20.  The veteran's most recent eye 
examination found multiple foreign bodies and foreign body 
scars to the conjunctiva and corneas of both eyes, which was 
indicated as likely being the cause of his complaints of 
intermittent eye discomfort and blurring.  Other medical 
records prior to this examination have contained similar 
findings.  There is no evidence that the veteran suffers 
impairment of his field vision as a result of his condition, 
but rather appears to suffer occasional eye strain, blurring, 
and discomfort instead.  

Applying the criteria of Diagnostic Code 6009 to the medical 
evidence regarding the veteran's eyes, the Board finds that a 
higher rating of 10 percent is warranted, as the condition is 
analogous to unhealed eye injury with some active pathology.  

The Board notes that this is an initial rating claim, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective for the condition in October 
1996.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, 
the evidence shows that since the effective date of service 
connection there have been no identifiable periods of time 
during which the condition has been more or less than 10 
percent disabling.

In sum, the Board grants a higher rating of 10 percent for 
residuals of corneal abrasions in both eyes.  The benefit-of-
the-doubt rule has been applied in reaching this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

2.  Residuals of a right leg hamstring injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran's service medical records note a right hamstring 
strain, but this appears to have resolved without residuals, 
and it was not noted at the 1996 discharge examination.  
Post-service medical records, including VA examinations in 
2000 and 2002, do not identify any objective residuals of a 
right hamstring injury.  

The hamstrings are the tendons behind the knee.  The veteran 
is currently service-connected and compensated for a right 
knee disorder.  He is also service-connected and compensated 
for a low back disorder, and in relation to such condition he 
complains of radiating right leg symptoms.  These factors 
raise the possibility that the rule against pyramiding of 
ratings would be violated by a separate grant of service 
connection and compensation for alleged residuals of a right 
hamstring injury.  38 C.F.R. § 4.14.

In any event, medical records simply do not demonstrate the 
current existence of residuals of a right hamstring injury.  
One requirement for service connection is that the current 
existence of the claimed condition be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F3d 1328 (1997).  
As the competent medical evidence shows residuals of a right 
leg hamstring injury do not currently exist, service 
connection may not be granted. 

As the preponderance of the evidence is against the claim for 
service connection for residuals of a right leg hamstring 
injury, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.










ORDER

A higher rating of 10 percent for residuals of corneal 
abrasions in both eyes is granted.

Service connection for residuals of a right leg hamstring 
injury is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

